Name: Commission Regulation (EEC) No 3639/84 of 20 December 1984 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/28 Official Journal of the European Communities 22. 12. 84 COMMISSION REGULATION (EEC) No 3639/84 of 20 December 1984 making the importation of certain textile products originating in Turkey subject to quantitative limitation imports have increased suddenly and substantially, paticularly at the beginning of each of the last few years, adding to the cumulative disturbance of the markets ; Whereas in the first three months of 1983, import into the Community of T-shirts (category 4), trousers (cate ­ gory 6) and outer garments (category 83) originating in Turkey amounted to 43 %, 48 % and 1 1 7 % respec ­ tively of 1982 imports ; whereas in the first three months of 1984, imports into the Community of T-shirts (category 4), trousers (category 6) and outer garments (category 83) originating in Turkey amounted to 65 %, 43 % and 66 % respectively of 1983 imports ; Whereas the foregoing reveals the existence of a critical situation in which any delay would cause very serious injury to Community producers which would be difficult to remedy and, in these circumstances, immediate action must be taken in the interests of the Community ; whereas the foregoing justifies the adop ­ tion, pursuant to Article 60 of the Additional Protocol to the Association Agreement between the European Economic Community and Turkey, of the protective measures needed to overcome these difficulties ; whereas the object of these measures must be to esta ­ blish quantitative limits for imports into the Commu ­ nity of T-shirts, trousers and outer garments, originating in Turkey, as from 1 January 1985 ; Whereas, in the interests of trade flows, provision should be made for products subject to these measures to be imported even before the import authorization system is established by the national authorities, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products on the Commu ­ nity market have during recent years given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation, imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas the extremely rapid increase in recent years of imports into the community of T-shirts (category 4), trousers (category 6) and outer garments (category 83) originating in Turkey, have helped to exacerbate the cumulative disturbance of the Community market ; whereas the Community has already made imports of such products subject to Community or regional quan ­ titative limits ; whereas these measures expire on 31 December 1 984 ; Whereas import statistics show that, despite the limits imposed by the above protective measures, imports into the Community of T-shirts, trousers and outer garments originating in Turkey have increased con ­ siderably in recent years ; Whereas, in the first nine months of 1984, imports of T-shirts (category 4), trousers (category 6) and outer garments (category 83) amounted to 133 %, 100 % and 122% respectively of 1983 imports ; Whereas, while taking account of seasonal factors which may affect the spread over the year of imports into the Community of T-shirts (category 4), trousers (category 6) and outer garments (category 83), such HAS ADOPTED THIS REGULATION : Article 1 1 . The importation into the Community of the textile products of categories 4, 6 and 83 listed in the Annex, originating in Turkey, shall be subject to the quantitative limits carried over in that same Annex from 1 January until 30 June 1985 . 2. The provisions of paragraph 1 shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regulation .(') OJ No L 192, 26. 8 . 1971 , p. 14. 22. 12. 84 Official Journal of the European Communities No L 335/29 3 . For the purposes of implementing paragraph 1 , the Member States shall institute an import authoriza ­ tion system from 1 January 1985, or from 1 February 1985 at the latest. Article 2 of Commission Regulation (EEC) No 2819/79 of 11 December 1979 ('). Quantities imported in this way shall be deducted from the quantitative limits referred to in paragraph 1 . Article 2 This Regulation shall enter into force on 1 January 1985. It shall apply until 30 June 1985. Prior to the establishment of such a system, the products subject to the quantitative limits referred to in paragraph 1 may be imported into the Community under cover of the import document provided for in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 320, 15 . 2. 1979, p. 9 . No L 335/30 Official Journal of the European Communities 22. 12. 84 ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 30 June 1985 4 60.04 B I II a) b) C) \IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50, 58, 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments Turkey D F I BNL UK IRL DK GR EEC 1 000 pieces 10 200 800 280 1 000 3 000 50 100 45 15475 6 61.01 B V d) 1 2 3 e) 1 2 3 Men's and boys' outer garments : Turkey D F I BNL UK IRL DK GR EEC 1 000 pieces 3 900 240 160 300 320 8 280 61.02 B II e) 6 aa) bb) cc) Women's, girls' and infants' outer garments : B. Other : 6 5 214 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68, 72 Men's and boys' woven breaches, shorts and trousers (including slacks); women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11)11 22 33 44 60.05-04, 76, 77, 78, 79, 81 , 85, 88, 89, 90, 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5, 7, 26, 27, 28, 71 , 72, 73, 74 and 75, of wool, of cotton or of man-made textile fibres Turkey D F I BNL UK IRL DK GR EEC Tonnes 810 95 20 50 130 5 7 3 1 120